Citation Nr: 0918702	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  08-01 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left foot injury with traumatic arthritis, currently rated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for status post 
fracture, left femur, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to July 
1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of an injury to 
the left foot display moderately severe symptoms, with 
findings including degenerative joint changes, painful range 
of motion with swelling and tenderness, abnormal weight 
bearing with painful callus, numbness and decreased eversion.  

2.  The Veteran's service-connected status post fracture, 
left femur has been primarily manifested throughout the 
appeal period by intermittent daily pain with pain at the 
upper range of hip range of motion testing; the Veteran's 
knee displays swelling and painful motion, but no range 
limitation; no more than slight hip or knee disability is 
shown.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for residuals of 
an injury to the left foot have been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5270, 5271, 5284 (2008).

2.  The criteria for an increased evaluation in excess of 10 
percent for status post fracture, left femur, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.7, 4.71a, Diagnostic Code 5255 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)).  As the factual findings 
in this case do not show distinct time period where the 
Veteran's disability exhibited symptoms that would warrant 
different ratings, staged ratings are not warranted.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

History and Analysis

June 2006 VA treatment records note that Veteran was 
suffering from calluses on his feet and osteoarthritis of his 
ankles and feet.  The examiner noted that the pain was 
controlled by medication, but that it was getting worse.  

A December 2006 VA examiner diagnosed the Veteran with 
painful residuals of left foot injury, including possible 
tendonitis and painful callus.  X-rays revealed mild mid 
tarsal degenerative joint disease.  The Veteran reported 
pain, swelling, stiffness, weakness and a lack of endurance 
in the left foot.  Examination of the left foot demonstrated 
painful range of motion with swelling and tenderness.  There 
was also evidence of abnormal weight bearing with painful 
callus.  A separate VA examiner in December 2006 discussed 
the Veteran's left ankle pain.  It was aching and throbbing 
in nature and the symptoms bothered him intermittently on a 
daily basis.  The Veteran complained of left ankle weakness, 
stiffness, swelling and fatigability, but denied heat or 
redness.  The examiner upon physical examination noted a 
trace of edema, but no erythema or warmth.  Tenderness was 
displayed.  Dorsiflexion was 0 to 10 degrees; plantar flexion 
was 0 to 22 degrees.  The Veteran complained of pain through 
the range of motion in both planes.  There was some decrease 
in range due to pain with repetitive use.  No change was 
noted due to fatigue, weakness or incoordination.  The 
diagnosis was chronic left ankle pain, most consistent with 
tendonitis.  

The examiner in review of the status post fracture, left 
femur noted the Veteran reported aching and dull pain which 
bothered him intermittently daily.  Some associated weakness, 
stiffness and fatigability was reported, although swelling 
and heat were denied.  Upon examination, the Veteran's gait 
was non-antalgic.  Range of motion of the left hip was 
flexion 0 to 90 degrees, extension 0 to 30 degrees, adduction 
0 to 25 degrees, abduction 0 to 40 degrees, external rotation 
0 to 45 degrees, and internal rotation 0 to 20 degrees.  
There were no complaints of pain except at the end of the 
flexion range.  Motor strength of the lower extremity was 5 
out of 5 and sensation was intact to light touch.  X-rays 
revealed the left hip bony structures were intact with no 
fracture, dislocation or significant arthritis.  Tiny 
calcifications of the lateral aspect of the acetabulum 
suggested calcific bursitis.  The diagnosis was status post 
left femur fracture and bursitis.  

VA treatment records from 2006 to 2007 show the Veteran 
continued treatment for his foot.  

An August 2007 private treatment report noted that the 
Veteran had little treatment since his initial disability.  
The Veteran reported some lower back pain going into the left 
hip and femur.  He also reported recurrent pain and swelling 
in his left foot and numbness in the ankle and forefoot 
region.  There was symmetric range of motion of the Veteran's 
hips without pain and a palpable healed fracture of the left 
femur.  Ankle motions were intact but there was decreased 
eversion in the left foot.  There was deformity in the mid-
foot with prominence at the mid tarsal region.  There was 
also hypertrophic callus and a bunionette deformity on the 
lateral aspect of the foot.  X-ray of the ankle was negative.  
X-ray of the left foot showed deformity of the navicular, as 
well as narrowing and degenerative changes in the 
talnavicular joint and mild change in the navicular cuneiform 
joint.  There were posttraumatic changes with narrowing of 
the first tarsometatarsal joint and suggestion of prior 
Lisfranc injury with no dislocation evident at present.  
There was also a narrowing of the first metatarsophalangeal 
joint.  The examiner noted that the Veteran's left knee 
showed a hypertrophic spur at the medial tibial flare with 
local tenderness along the medial joint line.  There was 
crepitus on range of motion.  There were also degenerative 
changes involving the lateral compartment and the 
patellofedoral joint of a moderate degree.  

The examiner opined that the Veteran had a moderately severe 
disability in the left lower extremity secondary to femoral 
fracture and crush injury and probable fracture/dislocation 
in the left foot.  The Veteran displayed loss of eversion 
motion in the foot and he cannot stand or walk for more than 
fifteen minutes at a time because of his arthrosis.  The 
examiner opined that the Veteran may well have to start using 
a cane for walking longer distances, attributable to both his 
knee and the left foot.  The examiner further indicated that 
this was in increase in disability compare to his reported 
previous status.  

A September 2008 VA examiner noted that the Veteran 
complained of pain in the left foot and can walk about a 
quarter mile at a stretch.  He did not use a cane, crutch, 
back brace, knee brace, or foot brace and does not wear 
modified shoes.  His current shoes showed inappropriate wear 
of the left shoe compared to the right show.  The Veteran 
complained of achiness in the foot.  Physical examination 
showed metatarsal head tenderness.  There was a mild shift in 
the weight bearing line and the Veteran had callosities 
beginning at the ball of the foot.  There was no pronation 
deformity, hallucis valgus deformity and no malalignment of 
the Achilles tendon.  The examiner was silent as to any 
complaints regarding the Veteran's left femur.  Physical 
examination showed painless range of motion of the left knee 
from 5 degrees to 95 degrees.  Repetitive range of motion all 
had identical findings.  There was no instability of the left 
knee joint, but swelling of the left knee joint.  

Residuals of a left foot injury 

The Veteran's residuals of a left foot injury has been 
evaluated at the 10 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5284.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the specific basis 
for the evaluation assigned.  In this case the 5003 code 
represents arthritis, degenerative.  The additional code is 
shown after a hyphen. 38 C.F.R. § 4.27 (2008).  Here, the 
Veteran's service-connected residuals of left foot injury, 
with traumatic arthritis are rated as analogue to foot 
injury, other.  38 C.F.R. § 4.20 (2008).  Under this 
Diagnostic Code 5284, a 10 percent evaluation is warranted 
for a moderate foot injury.  A 20 percent evaluation is in 
order for a moderately severe foot injury.  In cases of a 
severe foot injury, a 30 percent evaluation is assigned.  
With actual loss of the use of a foot, the evaluation is 40 
percent.  Diagnostic Code 5271 provides ratings based on 
limitation of extension of the ankle.  Moderate limitation of 
motion of the ankle is rated as 10 percent disabling; and 
marked limitation of motion of the ankle is rated as 20 
percent disabling.  38 C.F.R. § 4.71a.  Normal ranges of 
motion of the ankle are dorsiflexion from 0 degrees to 20 
degrees, and plantar flexion from 0 degrees to 45 degrees. 38 
C.F.R. § 4.71, Plate II.

The words "slight", "moderate", and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (2008).  Although a medical examiner's use of descriptive 
terminology such as "mild" is an element of evidence to be 
considered by the Board, it is not dispositive of an issue.  
The Board must evaluate all evidence in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (2008); 38 C.F.R. §§ 4.2, 4.6.

The August 2007 private examiner opined that the Veteran had 
moderately severe symptoms of his disability.  Overall, 
Veteran has been shown to have multiple findings of the left 
foot, including degenerative joint changes, painful range of 
motion with swelling and tenderness, abnormal weight bearing 
with painful callus, numbness and decreased eversion.  In 
addition, the Veteran's left foot seems to be significantly 
reducing the Veteran's ability to stand for longer periods of 
time or walk for more than a quarter mile at a time.  
Therefore, the Veteran's disability picture for his left foot 
has been shown to be moderately severe in degree.  

The Board has considered other applicable rating criteria.  
The highest available rating under Diagnostic Code 5271 is 20 
percent, which the Veteran is now rated at.  There is no 
evidence of ankylosis of the left foot or ankle which would 
warrant a higher rating under Diagnostic Code 5270.  In 
summary, the Veteran's left foot injuries are moderately 
severe in nature, but no more, consistent with a 20 percent 
evaluation under Diagnostic Code 5003-5284.

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning ratings in excess of 20 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  There is 
no question in this case that pain is a component of the 
Veteran's disabilities.  Nevertheless, the Board finds that 
the effects of pain reasonably shown to be due to the 
Veteran's service-connected residuals of left foot injury are 
contemplated in the 20 percent rating now being assigned.  
There is no indication that weakness, fatigability, 
incoordination or pain on movement of a joint causes 
functional loss greater than that contemplated by the 20 
percent evaluation now being granted the Veteran.  See 38 
C.F.R. § 4.40; DeLuca, supra.

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected residuals of a left foot 
injury more nearly approximates the criteria for a 20 percent 
evaluation than those for a 10 percent evaluation for the 
entire period under appeal.

Accordingly, as the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the Veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Resolving reasonable doubt in the claimant's favor, an 
increased rating of 20 percent is granted.  

Under 38 C.F.R §  3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, referral 
for consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R 
§  3.321(b)(1) (2008).  

Although the Board acknowledges the Veteran's complaints of 
increased difficulty associated with his service connected 
residuals of a left foot injury, the record reflects that the 
Veteran has not required frequent hospitalizations for his 
disability.  Further, there is no indication that it 
currently interferes substantially with employment.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  The Rating 
Schedule does provide for higher ratings for the service 
connected residuals of a left foot injury.  Moreover, as 
discussed above, the schedular criteria for a higher rating 
have been shown.  In this case, the Rating Schedule is not 
inadequate.  For these reasons, a referral for an 
extraschedular rating is not warranted.

Status post fracture, left femur

The Veteran also asserts that his status post fracture, left 
femur is worse than currently evaluated.

The Veteran's service-connected his status post fracture, 
left femur, is currently evaluated as 10 percent disabling 
under DC 5255.  Diagnostic Code 5255 deals with impairment of 
the femur.  See 38 C.F.R. § 4.71a, DC 5255.  Under that code, 
malunion of the femur with slight knee or hip disability 
warrants a 10 percent evaluation.  Malunion of the femur with 
moderate knee or hip disability warrants a 20 percent 
evaluation.  Malunion of the femur with marked knee or hip 
disability warrants a 30 percent evaluation.  Fracture of 
surgical neck of femur, with false joint; or fracture of 
shaft or anatomical neck of femur with nonunion, without 
loose motion, weight bearing preserved with aid of brace, 
warrants a 60 percent evaluation.  The highest rating 
available under that code, 80 percent, is warranted for 
fracture of shaft or anatomical neck of femur, with nonunion, 
with loose motion (spiral or oblique fracture).  

The Veteran is competent to report his symptoms.  The 
competent medical evidence shows that the status post 
fracture, left femur has both been primarily manifested 
throughout the appeal period by intermittent daily pain with 
some pain at the end of flexion range in his left hip and 
some painful motion in his left knee.  The Board does not 
conclude that this symptomatology approximates moderate 
disability.  Rather the Board finds that the disability 
pictures more nearly approximates the criteria required for a 
10 percent rating, that is, malunion of the femur with slight 
hip or knee disability.  To assign a higher, 20 percent, 
rating, the evidence would have to establish that Veteran had 
malunion of the femur with moderate knee or hip disability.  
As previously noted, the Veteran had flexion to 90 degrees 
and extension to 30 degrees in his knee and no significant 
range of motion restriction in his hip.  All the medical 
evidence of record reveals that the Veteran more closely 
approximates a 10 percent rating than a 20 percent rating for 
the Veteran's status post fracture, left femur.

As such, an increased evaluation in excess of 10 percent is 
not in order when considering DC 5255.  See 38 C.F.R. § 4.7.  
The Board has considered rating the Veteran's disabilities 
using other diagnostic codes; however, the Board does not 
find that evaluations in excess of 10 percent are warranted 
considering any other relevant diagnostic codes.  In view of 
the denial of any increased evaluation for the Veteran's 
service-connected status post fracture, left femur, the Board 
finds no basis upon which to predicate assignment of 'staged' 
ratings.  The factual findings in this case do not show 
distinct time period where the Veteran's disability exhibited 
symptoms that would warrant different ratings.

The Board has considered rating the Veteran's disabilities 
using other diagnostic codes; however, the Board does not 
find that evaluations in excess of 10 percent are warranted 
considering any other relevant diagnostic codes.

The Board has also considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning ratings in excess of 10 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  There is 
no question in this case that pain is a component of the 
Veteran's disabilities.  Nevertheless, the Board finds that 
the effects of pain reasonably shown to be due to the 
Veteran's status post fracture, left femur is contemplated in 
the 10 percent rating currently assigned.  There is no 
indication that weakness, fatigability, incoordination or 
pain on movement of a joint causes functional loss greater 
than that contemplated by the 10 percent evaluation assigned 
by the RO.  See 38 C.F.R. § 4.40; DeLuca, supra.

In regards to an extraschedular referral under 38 C.F.R §  
3.321(b)(1), although the Board acknowledges the Veteran's 
complaints of increased difficulty associated with his 
service connected status post fracture, left femur, the 
record reflects that the Veteran has not required frequent 
hospitalizations for his disability.  Further, there is no 
indication that it currently interferes substantially with 
employment.  In sum, there is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluation.  In this case, the Rating Schedule is not 
inadequate.  The Rating Schedule does provide for higher 
ratings for the service connected residuals of a status post 
fracture, left femur.  Moreover, as discussed above, the 
schedular criteria for a higher rating have not been shown.  
For these reasons, a referral for an extraschedular rating is 
not warranted.

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected status post fracture, left 
femur does not more nearly approximate the criteria for a 20 
percent evaluation than those for a 10 percent evaluation.  
In light of the above, a rating higher than 10 percent is not 
warranted.  38 C.F.R. § 4.7.

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for an increased 
evaluation for a status post fracture, left femur must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided notice of his and VA's respective 
responsibilities, and of the evidence needed for assignment 
of a higher disability evaluation for the Veteran's service 
connected disability by a letter in December 2006.  The 
December 2007 statement of the case (SOC) and subsequent 
supplemental SOC in December 2008 explained what specific 
regulatory provisions govern his disability and why the 
increased rating claim remained denied.  

A September 2008 letter specifically gave the Veteran the 
notice required by Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and informed the Veteran that he had to provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability, that if 
an increase in disability was found, a disability rating 
would be determined by applying relevant diagnostic codes 
which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% depending on 
the disability involved, and provided examples of the types 
of medical and lay evidence that the Veteran could submit or 
ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  One such example was 
statements from employers regarding how the condition affects 
the ability to work and another was specific test results or 
measurements.  This letter also informed the Veteran of the 
criteria for a higher rating that was pertinent to his 
disability.

The Board also finds that the Veteran would not be prejudiced 
by any deficiency in providing the specific notice required 
by Vazquez-Flores.  The September 2008 letter, rating 
decisions, December 2007 SOC, and December 2008 supplemental 
SOC gave the Veteran the rating criteria for the disability 
at issue: residuals, injury left foot with traumatic 
arthritis and status post fracture, left femur.  
Consequently, it is demonstrated that he had actual notice of 
the specific rating criteria for the disabilities, and why a 
higher rating had not been assigned, as well as an 
opportunity to present evidence and argument to support a 
higher rating.  

With respect to VA's duty to assist the Veteran, the RO has 
obtained the Veteran's service treatment records and VA 
medical records.  The Veteran has also been provided VA 
medical examinations.  The Veteran submitted private medical 
records.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
Neither the Veteran nor his representative has indicated that 
there are any additional obtainable pertinent records to 
support the Veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased 20 percent evaluation for residuals of an injury 
to the left foot is granted, subject to the legal authority 
governing the payment of compensation benefits.

An increased evaluation in excess of 10 percent for status 
post fracture, left femur, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


